Exhibit 10(a)

AMENDMENT NO. 1 TO CREDIT AGREEMENT

This AMENDMENT NO. 1 TO CREDIT AGREEMENT, dated as of June 27, 2008 (this
“Amendment”), among TENET HEALTHCARE CORPORATION, a Nevada corporation (the
“Borrower”), and CITICORP USA, INC. (“Citi”), as Administrative Agent (as
defined below), on behalf of each Lender executing an Acknowledgment and Consent
(as defined below), amends certain provisions of the CREDIT AGREEMENT, dated as
of November 16, 2006 (as the same may be amended, supplemented, restated or
otherwise modified from time to time, the “Credit Agreement”), among the
Borrower, the Lenders and the Issuers (each as defined therein) party thereto
from time to time, Citi, as agent for the Lenders and the Issuers (in such
capacity, and as agent for the Secured Parties under the Collateral Documents,
together with its successors in such capacity, the “Administrative Agent”).
Unless otherwise specified herein, all capitalized terms used in this Amendment
shall have the meanings ascribed to such terms in the Credit Agreement.

W I T N E S S E T H:

WHEREAS, the Borrower and each Lender signatory to an acknowledgment and consent
in the form set forth as Exhibit A (an “Acknowledgment and Consent”) and the
Administrative Agent agree, subject to the limitations and conditions set forth
herein, to amend the Credit Agreement as set forth herein;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

Section 1. Certain Amendments to the Credit Agreement. As of the Effective Date
(as defined below):

(a) Section 1.1 (Defined Terms) is hereby amended by inserting the following
definitions among the existing definitions set forth in such Section in
alphabetical order:

“ “Qualified Preferred Stock” means preferred Stock of the Borrower the proceeds
of the issuance and sale of which (net of brokers’ and advisors’ fees and other
costs incurred in connection with such transaction) are used solely to repay,
redeem, repurchase, defease or otherwise refinance outstanding Senior Notes;
provided, however, that, until any such proceeds are so used in full, (i) such
proceeds are held in cash and Cash Equivalents in a segregated Approved Deposit
Account and (ii) the Borrower reports in each Compliance Certificate delivered
pursuant to Section 6.1(c) (Financial Statements) the aggregate amount of such
proceeds remaining unused on the last day of the period covered by the financial
statements delivered pursuant to Section 6.1(a) or (b) together with such
Compliance Certificate.”

“ “Qualified Refinancing Indebtedness” means unsecured Indebtedness in an
aggregate principal amount not to exceed $1,000,000,000, the proceeds of the
issuance and sale of which (net of brokers’ and advisors’ fees and other costs
incurred in connection with such transaction) are used solely to repay, redeem,
repurchase, defease or otherwise refinance outstanding Senior Notes that (a) has
a weighted average maturity and final maturity (measured as of the date of such
renewal, refinancing, extension or refunding) no shorter than that of such
Senior Notes, (b) with respect to any guarantee or subordination provisions,
shall have such provisions which are not materially less favorable to the



--------------------------------------------------------------------------------

Lenders than such Senior Notes and (c) the stated final maturity of such
Indebtedness shall not be prior to one year after the Scheduled Termination
Date; provided, however, that, until any such proceeds are so used in full,
(i) such proceeds are held in cash and Cash Equivalents in a segregated Approved
Deposit Account and (ii) the Borrower reports in each Compliance Certificate
delivered pursuant to Section 6.1(c) (Financial Statements) the aggregate amount
of such proceeds remaining unused on the last day of the period covered by the
financial statements delivered pursuant to Section 6.1(a) or (b) together with
such Compliance Certificate.”

“ “Qualified Secured Refinancing Indebtedness” means Secured Indebtedness,
secured by assets other than Collateral, the proceeds of the issuance and sale
of which (net of brokers’ and advisors’ fees and other costs incurred in
connection with such transaction) are used solely to repay, redeem, repurchase,
defease or otherwise refinance outstanding Senior Notes that (a) has a weighted
average maturity and final maturity (measured as of the date of such renewal,
refinancing, extension or refunding) no shorter than that of such Senior Notes,
(b) the stated final maturity of such Indebtedness shall not be prior to one
year after the Scheduled Termination Date; provided, however, that, until any
such proceeds are so used in full, (i) such proceeds are held in cash and Cash
Equivalents in a segregated Approved Deposit Account and (ii) the Borrower
reports in each Compliance Certificate delivered pursuant to Section 6.1(c)
(Financial Statements) the aggregate amount of such proceeds remaining unused on
the last day of the period covered by the financial statements delivered
pursuant to Section 6.1(a) or (b) together with such Compliance Certificate, and
(c) if such Indebtedness is secured by any asset other than Stock of the
Borrower’s Subsidiaries and mortgages on the Borrower’s and its Subsidiaries’
real property, improvements thereto and/or equipment (but no other personal
property) therein and fixtures thereon, the holders of such Indebtedness and the
agent therefor shall have entered into an intercreditor agreement with the
Administrative Agent in form and substance reasonably acceptable to the
Administrative Agent.”

“ “Secured Indebtedness” means, of any Person as of any date, any Indebtedness
(other than the Obligations) secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property (including accounts and contract rights) owned or acquired
by such Person, whether or not such Person has assumed or become liable for the
payment of such Indebtedness.”

“ “Secured Indebtedness Ratio” means, with respect to any Person as of any date,
the ratio of (a) Secured Indebtedness of such Person outstanding as of such date
to (b) EBITDA for such Person for the last four Fiscal Quarter period ending on
or before such date.”

(b) The term “Permitted Refinancing” as defined in Section 1.1 (Defined Terms)
is hereby amended by deleting the words “or (k)” and replacing such words with
the words “(k), (p) or (q)”.

(c) Section 8.1 (Indebtedness) is hereby amended by inserting the following new
clauses (p) and (q) directly after the existing clause (o):

“(p) Qualified Refinancing Indebtedness of the Borrower; provided, however, that
after giving effect to the incurrence of any such Qualified Refinancing
Indebtedness (A) no Default or Event of Default shall have occurred and be
continuing and (B) if Available Credit would be less than $100,000,000, the
Borrower would be in compliance with the financial covenant contained in
Section 5.1 (Minimum Fixed Charge Coverage

 

2



--------------------------------------------------------------------------------

Ratio) for the most recently ended Fiscal Quarter, determined after giving pro
forma effect to the incurrence of such Qualified Refinancing Indebtedness and
the use of proceeds thereof that has been utilized on or before the last day of
such Fiscal Quarter; and

(q) Qualified Secured Refinancing Indebtedness; provided, however, that at the
time of incurrence of such Qualified Secured Refinancing Indebtedness and after
giving effect thereto, no Event of Default shall have occurred and be continuing
and either (i) the aggregate Dollar Equivalent of the outstanding principal
amount of all such Qualified Secured Refinancing Indebtedness incurred pursuant
to this clause (q) would not exceed $1,000,000,000, or (ii) the Secured Leverage
Ratio, after giving pro forma effect to such Secured Indebtedness, would be less
than 2.0 to 1.0 as at the end of each of the most recently ended four
consecutive Fiscal Quarters for which financial statements have been delivered
to the Administrative Agent.”

(d) Section 8.2(e) (Liens, Etc.) is hereby amended by adding immediately after
the words “or (d) above” in such definition the words “, or (q) below”.

(e) Section 8.2 (Liens, Etc.) is hereby amended by (i) deleting the word “and”
at the end of clause (i), (ii) replacing the period at the end of clause
(j) with a semicolon, and (iii) inserting the following new clauses (k), (l),
(m) and (n) directly after clause (j):

“(k) any Lien on hospital facilities securing obligations not constituting
Indebtedness provided, however, that the aggregate appraised value of all
hospital facilities that are subject to Liens permitted by this clause (k) shall
not at any time exceed $75,000,000;

(l) Liens on inventory not constituting Collateral, securing trade payables
incurred in the ordinary course of business; provided, however, that the
aggregate book value of all such inventory that is subject to Liens permitted by
this clause (l) shall not at any time exceed $30,000,000;

(m) Liens securing Indebtedness incurred pursuant to Section 8.1(q)
(Indebtedness), limited in each case to property other than Collateral; and

(n) Liens in favor of the Borrower or any Guarantor securing Indebtedness
permitted by Section 8.1(f) (Indebtedness), limited in each case to property
other than Collateral.

(f) Section 8.5 (Restricted Payments) is hereby amended by (i) deleting the word
“and” at the end of clause (c), (ii) replacing the period at the end of clause
(d) with a semicolon, and (iii) inserting the following new clause (e) directly
after clause (d):

“(e) (i) payments in cash upon conversion, redemption, repayment, prepayment or
repurchase of any Stock or Stock Equivalent to the extent such payments would be
permitted under Section 8.6 (Prepayment and Cancellation of Indebtedness),
(ii) deliveries of common Stock of the Borrower upon conversion of any
Indebtedness permitted under Section 8.1 (Indebtedness) to equity;
(iii) payments in cash with respect to any partial units of common Stock of the
Borrower required to be paid in cash in connection with the conversion of any
Indebtedness permitted under Section 8.1 (Indebtedness) to such units of common
Stock, (iv) payments in cash of interest payments due on any Indebtedness
incurred in accordance with Section 8.1 (Indebtedness) and (v) dividends and
distributions declared on any Qualified Preferred Stock.”

 

3



--------------------------------------------------------------------------------

(g) The paragraph under the heading for Section 8.6 (Prepayment and Cancellation
of Indebtedness) is hereby deleted in its entirety and replaced with the
following:

“No Group Member shall prepay, redeem, purchase, defease or otherwise satisfy
prior to the scheduled maturity thereof in any manner, or make any payment in
violation of any subordination terms of, any (1) Subordinated Debt or (2) Senior
Debt with an aggregate principal amount greater than $50,000,000; provided,
however, that each Group Member may (i) prepay the Obligations in accordance
with the terms of this Agreement, (ii) make regularly scheduled or otherwise
required repayments or redemptions of Indebtedness, (iii) prepay any
Indebtedness payable to the Borrower by any of its Subsidiaries, (iv) renew,
extend, refinance and refund Indebtedness, as long as such renewal, extension,
refinancing or refunding is permitted under Section 8.1(Indebtedness),
(v) satisfy any outstanding Indebtedness that is convertible into or
exchangeable for Stock by issuing the Stock into which such Indebtedness is
convertible or exchangeable upon conversion thereof or in exchange therefor,
(vi) prepay, redeem, repurchase, defease or otherwise satisfy any outstanding
Senior Notes with the proceeds of a Qualified Refinancing Indebtedness,
Qualified Secured Refinancing Indebtedness or Qualified Preferred Stock, and
(vii) if prior to and after giving effect to any such prepayment, redemption,
repurchase, defeasance or other satisfaction of any such Senior Debt, the
Borrower is in pro forma compliance with the Excess Availability Condition, such
Group Member shall be permitted to prepay, redeem, repurchase, defease or
otherwise satisfy any Senior Debt without limitation.”

(h) The paragraph under the heading for Section 11.18 (Confidentiality) is
hereby deleted in its entirety and replaced with the following:

“Each of the Administrative Agent, the Lenders and the Issuers agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective managers, administrators, trustees, partners, directors,
officers, employees, agents, advisors and other representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions at least as restrictive as those of this Section 11.18, to
(i) any assignee of or participant in, or any prospective assignee of or
participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective party (or its managers, administrators, trustees,
partners, directors, officers, employees, agents, advisors and other
representatives) to any swap or derivative or similar transaction under which
payments are to be made by reference to the Borrower and its obligations, this
Agreement or payments hereunder, (iii) any rating agency, or (iv) the CUSIP
Service Bureau or any similar organization, (g) with the consent of the Borrower
or (h) to the extent such Information (x) becomes publicly available other than
as a result of a breach of this Section 11.18 or (y) becomes available to the
Administrative Agent, any Lender, any Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower.

 

4



--------------------------------------------------------------------------------

For purposes of this Section 11.18, “Information” means all information received
from the Borrower or any of its Subsidiaries relating to the Borrower or any of
its Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or any
Issuer on a nonconfidential basis prior to disclosure by the Borrower or any of
its Subsidiaries; provided, however, that, in the case of information received
from the Borrower or any of its Subsidiaries after the date hereof, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section 11.18 shall be considered to have complied with its obligation to
do so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.”

Section 2. Conditions to Effectiveness. This Amendment shall become effective as
of the date (the “Effective Date”) on which each of the following conditions
precedent shall have been satisfied:

(a) Certain Documents. The Administrative Agent shall have received each of the
following prior to or on June 27, 2008, each dated as of the Effective Date
(unless otherwise agreed to by the Administrative Agent), in form and substance
satisfactory to Administrative Agent:

(i) this Amendment, duly executed by the Borrower and the Administrative Agent;
and

(ii) the Administrative Agent shall have received an Acknowledgment and Consent
duly executed by each Lender constituting the Requisite Lenders.

(b) Representations and Warranties; No Defaults. The Administrative Agent, for
the benefit of the Lenders and the Issuers, shall have received a certificate of
a Responsible Officer of the Borrower certifying that both before and after
giving effect to this Amendment:

(i) each of the representations and warranties set forth in Article IV
(Representations and Warranties) of the Credit Agreement and in the other Loan
Documents shall be true and correct in all material respects on and as of the
Effective Date with the same effect as though made on and as of such date,
except to the extent such representations and warranties expressly relate to an
earlier date, in which case such representations and warranties shall have been
true and correct as of such earlier date; provided, however, that references
therein to the Credit Agreement shall be deemed to refer to the Credit Agreement
as amended by this Amendment; and

(ii) no Default or Event of Default shall have occurred and be continuing,
either on the date hereof or on the Effective Date.

(c) Fees; Costs and Expenses. (i) The Lenders shall have received payment of all
fees as required by Section 5 hereof; and

(ii) the Administrative Agent shall have received payment of all fees, costs and
expenses, including, without limitation, all fees, costs and expenses of the
Administrative Agent (including, without limitation, the reasonable fees and
out-of-pocket expenses of counsel for the Administrative Agent) in connection
with this Amendment, the Credit Agreement and each other Loan Document, as
required by Section 6 hereof.

 

5



--------------------------------------------------------------------------------

Section 3. Representations and Warranties. The Borrower hereby represents and
warrants to the Administrative Agent and each Lender as follows:

(a) The execution, delivery and performance by the Borrower of this Amendment
have been duly authorized by all requisite corporate action on the part of the
Borrower and will not violate its certificate of incorporation or bylaws.

(b) This Amendment has been duly executed and delivered by the Borrower, and
each of this Amendment and the Credit Agreement as amended or otherwise modified
hereby constitutes the legal, valid and binding obligation of the Borrower,
enforceable against the Borrower in accordance with their terms, except as the
enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization and other similar laws relating to or affecting creditors’ rights
generally and by the application of general equitable principles (whether
considered in proceedings at law or in equity).

(c) (i) Each of the representations and warranties made by the Borrower in the
Credit Agreement, as amended hereby, and the other Loan Documents, is true and
correct in all material respects as of the Effective Date (other than
representations and warranties in any such Loan Document that expressly speak as
of an earlier date, which shall have been true and correct in all material
respects as of such earlier date) and (ii) no Default or Event of Default has
occurred and is continuing.

Section 4. Reference to and Effect on the Loan Documents.

(a) As of the Effective Date, each reference in the Credit Agreement and the
other Loan Documents to “this Agreement,” “hereunder,” “hereof,” “herein” or
words of like import shall mean and be a reference to the Credit Agreement or
such other Loan Document as amended by this Amendment, and this Amendment and
the Credit Agreement shall be read together and construed as a single
instrument.

(b) Except to the extent expressly amended hereby, the Credit Agreement and all
of the other Loan Documents are and shall remain in full force and effect and
are hereby ratified and confirmed, including the respective guarantees and
security interests granted pursuant to the respective Loan Documents.

(c) The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any Default or Event of Default or any right, power,
privilege or remedy of the Administrative Agent, any Lender or any Issuer under
the Credit Agreement or any Loan Document, or constitute a waiver of any
provision of the Credit Agreement or any Loan Document.

(d) This Amendment is a Loan Document.

(e) The Borrower hereby confirms that the security interests and Liens granted
pursuant to the Loan Documents continue to secure the Obligations and that such
security interests and Liens remain in full force and effect.

(f) This Amendment shall not extinguish or otherwise constitute a novation of
the Obligations outstanding under the Credit Agreement or discharge or release
the Lien or priority of any Loan Document or any other security therefor or any
guarantee thereof.

 

6



--------------------------------------------------------------------------------

Section 5. Fees. As consideration for a Lender consenting to this Amendment, the
Borrower agrees to pay to the Administrative Agent, for the account of such
Lender a fee equal to 0.25% of the sum of such Lender’s Revolving Credit
Commitment currently in effect provided that the Administrative Agent shall have
received (by facsimile or otherwise) an executed Acknowledgment and Consent from
such Lender with respect to this Amendment by 12:00 p.m. (New York time) on June
27, 2008.

Section 6. Costs and Expenses. As provided in Section 11.3 (Costs and Expenses)
of the Credit Agreement, the Borrower agrees to pay or reimburse the
Administrative Agent on the Effective Date for all of the Administrative Agent’s
reasonable out-of-pocket costs and expenses of every type and nature, including
the reasonable fees, expenses and disbursements of the Administrative Agent’s
counsel, incurred by the Administrative Agent in connection with this Amendment.

Section 7. Governing Law. This Amendment and the rights and obligations of the
parties hereto shall be governed by, and construed and interpreted in accordance
with, the laws of the State of New York.

Section 8. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purposes.

Section 9. Severability. The fact that any term or provision of this Amendment
is held invalid, illegal or unenforceable as to any person in any situation in
any jurisdiction shall not affect the validity, enforceability or legality of
the remaining terms or provisions hereof or the validity, enforceability or
legality of such offending term or provision in any other situation or
jurisdiction or as applied to any person.

Section 10. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same instrument. Receipt by
the Administrative Agent of a facsimile copy of an executed signature page
hereof shall constitute receipt by the Administrative Agent of an executed
counterpart of this Amendment.

Section 11. Waiver of Jury Trial. Each of the parties hereto irrevocably waives
trial by jury in any action or proceeding with respect to this Amendment or any
other Loan Document.

[SIGNATURE PAGES FOLLOW]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed on the date set forth
above.

 

TENET HEALTHCARE CORPORATION,

as Borrower

By:  

/s/ Jeffrey Sherman

Name:   Jeffrey Sherman Title:   Vice President and Treasurer

CITICORP USA, INC.

as Administrative Agent and Lender

By:  

/s/ Brendan Mackay

Name:   Brendan Mackay Title:   Vice President

 

8



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF ACKNOWLEDGEMENT AND CONSENT

See Attached.



--------------------------------------------------------------------------------

ACKNOWLEDGEMENT AND CONSENT

 

To: CITICORP USA, INC.,

as Administrative Agent under the Credit Agreement referred to below

388 Greenwich Street, 20th Floor

New York, NY 10013

Attention: Shane Azzara

RE: TENET HEALTHCARE CORPORATION

Reference is made to the CREDIT AGREEMENT, dated as of November 16, 2006 (as the
same may be amended, supplemented, restated or otherwise modified from time to
time, the “Credit Agreement”), among TENET HEALTHCARE CORPORATION (the
“Borrower”), the Lenders and the Issuers party thereto from time to time,
CITICORP USA, INC., as agent for the Lenders and the Issuers (in such capacity,
and as agent for the Secured Parties under the Collateral Documents, together
with its successors in such capacity, the “Administrative Agent”). Unless
otherwise specified herein, all capitalized terms used in this Acknowledgment
and Consent shall have the meanings ascribed to such terms in the Credit
Agreement.

The Borrower has requested that the Lenders consent to an amendment to the
Credit Agreement on the terms described in Amendment No. 1 to the Credit
Agreement (the “Amendment”), the form of which is attached hereto.

Pursuant to Section 11.1 (Amendments, Waivers, Etc.) of the Credit Agreement,
the undersigned Lender hereby consents to the terms of the Amendment and
authorizes the Administrative Agent to execute and deliver the Amendment on its
behalf.

 

Very truly yours,

 

By:  

 

  Name:   Title:

Dated as of                                         